IN THE COURT OF APPEALS OF IOWA

                                   No. 14-2144
                             Filed February 25, 2015

IN THE INTEREST OF R.S.,
      Minor Child,

A.S., Mother,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Polk County, Romonda Belcher,

District Associate Judge.



       A mother appeals from termination of her parental rights. AFFIRMED.



       Nancy L. Pietz of Pietz Law Office, Des Moines, for appellant.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, John P. Sarcone, County Attorney, and Jon Anderson,

Assistant County Attorney, for appellee.

       Karl Wolle of Juvenile Public Defender’s Office, Des Moines, attorney and

guardian ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Tabor and Mullins, JJ.
                                        2



MULLINS, J.

      The mother appeals the termination of her parental rights to one child,

R.S., pursuant to Iowa Code section 232.116(1)(b), (d), (e), and (f) (2013). The

mother contends the State failed to prove the statutory grounds for termination,

and the juvenile court should have applied the statutory exceptions under Iowa

Code section 232.116(3)(a) and (c) to forgo termination.

      The State asserts it is “not sure” the mother preserved error on her

arguments because she failed to appear at the termination hearing, and her

attorney did not offer or object to any evidence, cross-examine any witness, or

make any argument on her behalf. The district court ruled on the termination

grounds alleged in the petition and found the evidence supported termination

under Iowa Code section 232.116(1)(b), (d), (e), and (f). The court further found

it was in R.S.’s best interest to terminate parental rights. The court also found

the only possible statutory exception to termination was the one set out in section

232.116(3)(a), where a relative has legal custody of the child. The court found

the exception did not apply to prevent termination. The mother did not file a

motion pursuant to Iowa Rule of Civil Procedure 1.904(2) asking the court to

address any additional issue.

      Our supreme court has found “the sufficiency of the evidence may be

challenged on appeal even though not raised below” in a termination case. In re

A.R., 316 N.W.2d 887, 888 (Iowa 1982). Thus, so long as the challenge relates

to the sufficiency of the evidence for a finding of the court, we will address it.

Nonetheless, where the court fails to make a finding on an issue properly raised
                                          3



before it, the party is required to make a rule 1.904(2) motion to preserve the

issue for appeal. Id. at 889. Therefore, we will address the mother’s argument

that there was insufficient evidence to support termination on the statutory

grounds. We will also address the mother’s argument that the court erred in

finding the statutory exception under section 232.116(3)(a) did not apply. The

mother did not at any point raise the issue of the statutory exception under

section 232.116(3)(c), nor did the mother file a rule 1.904(2) motion asking the

court to address it. As such, she did not preserve error on that issue.

       We review termination of parental rights proceedings de novo. In re A.M.,

843 N.W.2d 100, 110 (Iowa 2014). We give weight to the factual determinations

of the juvenile court, especially with regard to witness credibility, but are not

bound by them. In re A.B., 815 N.W.2d 764, 773 (Iowa 2012). Our primary

consideration is the best interest of the child. Id. at 776.

       We will uphold an order terminating parental rights where there is clear

and convincing evidence of the statutory grounds for termination. In re D.W., 791
N.W.2d 703, 706 (Iowa 2010). Evidence is clear and convincing when there is

no serious or substantial doubt as to the correctness of the conclusions of law

drawn from the evidence. Id. When the juvenile court orders termination of

parental rights on more than one statutory ground, we need only find grounds to

terminate on one of the sections to affirm. In re J.B.L., 844 N.W.2d 703, 704

(Iowa Ct. App. 2014). Here, we focus on the evidence related to the court’s

termination of the mother’s parental rights under Iowa Code section

232.116(1)(f).
                                         4



      To terminate parental rights under section 232.116(1)(f), the State must

show by clear and convincing evidence the child is four years of age or older; has

been adjudicated in need of assistance; has been removed from the physical

custody of the parents for at least twelve of the last eighteen months, or the last

twelve consecutive months; and there is clear and convincing evidence that at

the time of the termination hearing the child could not be returned to the parent’s

custody. The mother’s sole argument with respect to this ground is, “It is clearly

in a child’s best interest to be placed in the custody of a parent when

appropriate.” While this may be true generally, the mother makes no attempt to

argue the child can be returned to her custody at this time.

      The child is nine years old. The juvenile court adjudicated him a child in

need of assistance. He has been out of the mother’s care for fifteen consecutive

months. The child was originally removed from the home due to the mother

overdosing on methamphetamine and ecstasy. R.S. was in the home when this

occurred and called 911.     The court removed R.S. and placed him with his

maternal grandparents, where he has lived throughout the case. There is also a

history of domestic violence in the home between the mother and her paramour,

which R.S. reported observing.      The mother has been diagnosed with post-

traumatic stress disorder (PTSD) due to her deployment as a soldier in the army.

      The court ordered the mother to obtain therapy to address her mental

health and domestic violence issues, obtain a substance abuse evaluation and

treatment, submit to drug screening, and attend visitations.          The mother

attempted to address her substance abuse problems on multiple occasions and
                                         5



repeatedly failed to complete treatment programs.        She has been dishonest

about the efforts she has made to obtain treatment. On multiple occasions she

has declined to take a drug test and admitted it would be positive for illegal

substances.      The mother has continued having contact with the paramour,

violating a no-contact order between them that resulted from a domestic violence

incident. She has not sought therapy for her PTSD. She has missed about half

her scheduled visitations with R.S. Because of the mother’s failure to address

any of the issues in her life, the evidence is clear and convincing that R.S. could

not be returned to her care at this time.      Therefore, the evidence supports

termination of the mother’s parental rights pursuant to Iowa Code section

232.116(1)(f).

       The juvenile court found the only possible statutory exception was the one

set out in section 232.116(3)(a) for when a relative has legal custody of the child.

The court found because of “the mother’s inability or unwillingness to address her

mental health, substance abuse and domestic violence issues, this Court cannot

find that a use of its discretion is warranted.” R.S.’s maternal grandmother has

been caring for him since the original removal and for over a year. On our de

novo review, we agree with the juvenile court that the mother’s lack of progress

or expected progress on her mental health, substance abuse, and domestic

violence issues support a conclusion that it would not be in R.S.’s best interest to

delay his placement in a stable and permanent home because his current

placement is a relative.
                                       6



      As discussed above, the mother failed at the termination hearing or in a

rule 1.904(2) motion to raise the argument that the court should apply the

statutory exception under section 232.116(3)(c) to find that termination would be

detrimental due to the closeness of the parent-child relationship. Therefore, she

did not preserve the argument and we need not address it. However, given the

mother’s failure to progress to any degree on her substance abuse, mental

health, and domestic violence issues; her failure to appear for half of her

scheduled visitations; and because R.S. is doing very well in his maternal

grandparents’ home, the mother would not prevail in this argument, even if she

had preserved it.

      AFFIRMED.